Exhibit 10.1







FIRST AMENDMENT TO CREDIT AGREEMENT


FIRST AMENDMENT TO CREDIT AGREEMENT dated as of December 20, 2019 (this
“Agreement”), among Olin Corporation, a Virginia corporation (the “Borrower”),
Blue Cube Spinco LLC, a Delaware limited liability company (the “Guarantor” and
collectively with the Borrower, the “Loan Parties”), the Lenders referred to
below who have delivered signature pages hereto and Wells Fargo Bank, National
Association, as administrative agent under the Existing Credit Agreement
referred to below (in such capacity, the “Administrative Agent”).


A.          Pursuant to the Credit Agreement dated as of July 16, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), by and
among the Loan Parties, the lenders party thereto (the “Lenders”) and the
Administrative Agent, the Lenders have extended, and have agreed to extend,
credit to the Borrower.  The Existing Credit Agreement as amended by this
Agreement is hereinafter referred to as the “Credit Agreement”.


B.          The Loan Parties have requested, and subject to the terms and
conditions set forth herein, the Lenders party hereto have agreed, to amend the
Existing Credit Agreement as set forth herein.


C.          Accordingly, in consideration of the mutual agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1.         Defined Terms. Capitalized terms used but not defined herein
shall have the meanings given to them in the Existing Credit Agreement. The
rules of interpretation set forth in Section 1.02 of the Existing Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis.


SECTION 2.          Amendments to Existing Credit Agreement.  The parties hereto
hereby agree that, effective as of the First Amendment Effective Date (as
defined below):


(a)          Section 1.01 of the Existing Credit Agreement is hereby amended by
restating the definitions of “Applicable Margin”, “Consolidated EBITDA” and
“Consolidated Interest Expense” in their entirety as follows:


“Applicable Margin” means, as of any date of determination, a rate per annum
determined by reference to the applicable Pricing Level on such date as set
forth below:


(a)          At all times while an Investment Grade Rating Period is not in
effect:


Pricing Level

Consolidated Net
Leverage Ratio

Applicable Margin
Commitment/
Ticking Fee Rate
Eurodollar Rate
Base Rate
I
≤ 1.50:1.00
1.125%
0.125%
0.175%
II
> 1.50:1.00 but ≤
2.50:1.00
1.375%
0.375%
0.200%
III
> 2.50:1.00 but ≤
3.50:1.00
1.625%
0.625%
0.250%
IV
> 3.50:1.00 but ≤
4.00:1.00
1.875%
0.875%
0.300%
V
> 4.00:1.00
2.125%
1.125%
0.350%




--------------------------------------------------------------------------------



(b)          At all times while an Investment Grade Rating Period is in effect:


Pricing Level
Debt Ratings
(S&P/Moody’s/Fitch)
Applicable Margin
Commitment/
Ticking Fee Rate
Eurodollar Rate
Base Rate
I
A- / A3 / A- or higher
1.000%
0.000%
0.100%
II
BBB+ / Baa1 / BBB+
1.125%
0.125%
0.125%
III
BBB / Baa2 / BBB
1.250%
0.250%
0.150%
IV
BBB- / Baa3 / BBB-
1.375%
0.375%
0.200%



provided that, at all times while an Investment Grade Rating Period is in
effect, if the Debt Ratings fall within different levels:  (a) if only two
Rating Agencies provide a rating, (i) if one rating is one level higher than the
other rating, the Applicable Margin will be based on the higher Debt Rating
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level IV being the lowest) and (ii) otherwise, the Applicable Margin
will be based on the Debt Rating that is one level lower than the higher Debt
Rating, (b) otherwise, (i) if two of the Debt Ratings are at the same level, the
Applicable Margin will be based on such level and (ii) if each of the three
ratings fall within different levels, then the Applicable Margin will be based
on the Debt Rating that is in between the highest and lowest rating and (c) if
no Debt Ratings exist or the Company fails to maintain an Investment Grade
Rating from at least two of the Rating Agencies, then the Applicable Margin
determination shall revert to the pricing grid based on the Consolidated Net
Leverage Ratio set forth above.


The Applicable Margin and the Commitment/Ticking Fee Rate shall be determined
based on Level II of the pricing grid based on the Consolidated Net Leverage
Ratio set forth above until the first calculation date following the receipt by
the Administrative Agent of the financial information and related compliance
certificate referred to in Section 5.01(i)(iv) for the fiscal quarter ending
September 30, 2019.  Thereafter, the Applicable Margin and the
Commitment/Ticking Fee Rate shall be determined (x) at all times while an
Investment Grade Rating Period is not in effect, based upon the calculation of
the Consolidated Net Leverage Ratio for such Reference Period and adjusted (if
necessary) upward or downward on the first day following delivery of the
certificate referred to in Section 5.01(i)(iv) (provided that if the Company
fails to provide the certificate when due as required by Section 5.01(i)(iv) for
any Reference Period, Pricing Level V of the pricing grid based on the
Consolidated Net Leverage Ratio set forth above shall apply until such time as
such certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Consolidated Net Leverage Ratio as of the last
day of the applicable Reference Period) or (y) at all times while an Investment
Grade Rating Period is in effect, based on the Debt Rating at such time and
adjusted (if necessary) upward or downward on the first day following the date
of a publicly announced change in any Debt Rating, as applicable.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude all extraordinary or unusual items and any gains or
losses on sales of assets outside the ordinary course of business) plus, without
duplication and (except with respect to synergies included in Consolidated Cost
Savings) to the extent deducted in calculating such Consolidated Net Income for
such period, the sum of:


2

--------------------------------------------------------------------------------



(a)          income tax expense,


(b)          interest expense, amortization or writeoff of debt discount with
respect to Indebtedness (including the Advances),


(c)          depreciation and amortization expense,


(d)          amortization of intangibles (including, but not limited to,
goodwill) and organization costs,


(e)          Consolidated Cost Savings; provided that with respect to any
period, the aggregate amount added back in the calculation of Consolidated
EBITDA for such period pursuant to this clause (e) and clause (f) below shall
not exceed (x) for any period ended on or prior to December 31, 2018, 20% of
Consolidated EBITDA and (y) otherwise, 15% of Consolidated EBITDA (calculated
prior to giving effect to any add-backs pursuant to this clause (e) and clause
(f) below); provided further that for any period ended after December 31, 2019,
no such Consolidated Cost Savings pursuant to this clause (e) may be added back,


(f)          costs and expenses incurred in connection with the implementation
of Initiatives; provided that with respect to any period, the aggregate amount
added back in the calculation of Consolidated EBITDA for such period pursuant to
this clause (f) and clause (e) above shall not exceed (x) for any period ended
on or prior to December 31, 2018, 20% of Consolidated EBITDA and (y) otherwise,
15% of Consolidated EBITDA (calculated prior to giving effect to any add-backs
pursuant to this clause (f) and clause (e) above); provided further that for any
period ended after December 31, 2019, no such costs or expenses pursuant to this
clause (f) may be added back,


(g)          any other non-cash charges,


(h)          upon the Borrower or a Subsidiary assuming substantial control of
the management and operation of the Lake City Army Ammunition Plant in
Independence, Missouri (as determined by the Borrower in good faith) and only to
the extent that the Borrower or a Subsidiary maintains such substantial control,
Consolidated EBITDA shall be increased pursuant to this clause (h) by (w) for
the Reference Period ending on September 30, 2020, $50,000,000, (x) for the
Reference Period ending on December 31, 2020, $40,000,000, (y) for the Reference
Period ending on March 31, 2021, $30,000,000 and (z) for the Reference Period
ending on June 30, 2021, $20,000,000; provided that for any Reference Period
ending after June 30, 2021, no amounts pursuant to this clause (h) may be
included, and


(i)          in order to give pro forma effect to the new direct supply contract
entered into with Shintech Inc. to provide vinyl chloride monomer and only to
the extent that such new direct supply contract is in effect, Consolidated
EBITDA shall be increased pursuant to this clause (i) by (w) for the Reference
Period ending on December 31, 2020, $75,000,000, (x) for the Reference Period
ending on March 31, 2021, $56,250,000, (y) for the Reference Period ending on
June 30, 2021, $37,500,000 and (z) for the Reference Period ending on September
30, 2021, $18,750,000; provided that for any Reference Period ending after
September 30, 2021, no amounts pursuant to this clause (i) may be included,




3

--------------------------------------------------------------------------------



minus, (i) any cash payments made during such period in respect of items
described in clause (g) above subsequent to the fiscal quarter in which the
relevant non-cash charge was reflected as a charge in the statement of
Consolidated Net Income and (ii) to the extent included in calculating such
Consolidated Net Income for such period, any non-cash income (other than amounts
accrued in the ordinary course of business under accrual-based revenue
recognition procedures in accordance with GAAP).


For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of the Consolidated Net Leverage Ratio, if during
such Reference Period the Company or any Subsidiary shall have made a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition or Material Disposition, as applicable, occurred on the
first day of such Reference Period.


“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges accrued with respect to letters of credit
and bankers’ acceptance financing allocable to such period in accordance with
GAAP, but excluding any premium or the write off of unamortized debt issuance
costs, in each case paid or recognized solely in connection with the early
extinguishment of the outstanding 9.75% Senior Notes due 2023 issued by Spinco
and 10.00% Senior Notes due 2025 issued by Spinco), minus (in the case of net
benefits) or plus (in the case of net costs) the net benefits or net costs under
all Hedging Agreements in respect of Indebtedness of the Company and its
Subsidiaries to the extent such net benefits or net costs are allocable to such
period in accordance with GAAP.


(b)          Section 5.01 of the Existing Credit Agreement is hereby amended by
amending and restating clauses (b) and (c) in their entirety as follows:


(b)          Consolidated Net Leverage Ratio.  Maintain a Consolidated Net
Leverage Ratio as of the last day of each Reference Period (commencing with the
first fiscal quarter ending on or after the Closing Date) of not more than the
ratio set forth below opposite such period:


Period
Consolidated Net
Leverage Ratio
September 30, 2019 through and including December 31, 2019
4.00:1.00
March 31, 2020 through and including September 30, 2020
4.75:1.00
December 31, 2020 through and including June 30, 2021
4.50:1.00
September 30, 2021 through and including December 31, 2021
4.25:1.00
March 31, 2022 through and including June 30, 2022
4.00:1.00
September 30, 2022 and thereafter
3.75:1.00





4

--------------------------------------------------------------------------------





(c)          Consolidated Interest Coverage Ratio.  Maintain a Consolidated
Interest Coverage Ratio for each Reference Period (commencing with the Reference
Period that includes the first fiscal quarter ending after the Closing Date) of
not less than the ratio set forth below opposite such period:


Period
Consolidated Interest
Coverage Ratio
September 30, 2019 through and including December 31, 2019
3.50:1.00
March 31, 2020 through and including December 31, 2020
2.50:1.00
March 31, 2021 through and including June 30, 2021
3.00:1.00
September 30, 2021 and thereafter
3.50:1.00



SECTION 3.          Representations and Warranties. Effective on the First
Amendment Effective Date, the Borrower represents and warrants to each of the
Lenders and the Administrative Agent that:


(a)          the execution, delivery and performance by each of the Borrower and
the Guarantor of this Agreement (i) is within such Person’s corporate or other
organizational powers, (ii) have been duly authorized by all necessary corporate
or other organizational action and (iii) do not (x) contravene such Person’s
charter, articles, by-laws or other organizational documents or (y) contravene
law (including Regulations T, U and X issued by the Board of Governors of the
Federal Reserve Board) or any material contractual restriction binding on or
affecting such Person or (z) result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of the Borrower or any of
its Subsidiaries;


(b)          after giving effect to this Agreement, the representations and
warranties set forth in Section 4.01 of the Existing Credit Agreement and in
each other Loan Document are true and correct in all material respects on and as
of the First Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof; and


(c)          as of the First Amendment Effective Date, immediately prior to and
after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing.


SECTION 4.          Conditions Precedent to the Effectiveness of this
Agreement.  This Agreement shall become effective on the date when the following
conditions shall have been satisfied or waived (such date, the “First Amendment
Effective Date”):


(a)          The Administrative Agent shall have received counterparts of this
Agreement executed by the Loan Parties and the Majority Lenders;


(b)          The Borrower shall have paid all fees and expenses payable to the
Administrative Agent and the Lenders as separately agreed to with the
Administrative Agent in connection with this Agreement; and


5

--------------------------------------------------------------------------------



(c)          The representations and warranties in Section 3 of this Agreement
shall be true and correct as of the First Amendment Effective Date.


For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.


SECTION 5.         Acknowledgement and Confirmation.  Each of the Loan Parties
hereby agrees that (a) with respect to each Loan Document to which it is a
party, after giving effect to this Agreement and the transactions contemplated
hereunder, all of its obligations, liabilities and indebtedness under such Loan
Document, including any guarantee obligations are hereby confirmed and
reaffirmed and shall, except as expressly set forth herein, remain unmodified
and in full force and effect on a continuing basis, (b) the Existing Credit
Agreement and each other Loan Document, as specifically amended pursuant to this
Agreement, shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed and (c) this Agreement shall constitute a Loan
Document.


SECTION 6.          No Waivers. The execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights and remedies of the Administrative Agent
or the Lenders under the Loan Documents. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan Document
in similar or different circumstances. Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of any Loan Party
under any Loan Document from any of its obligations and liabilities thereunder.


SECTION 7.          Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions
of Sections 10.07 and 10.10 of the Credit Agreement shall apply to this
Agreement to the same extent as if fully set forth herein, mutatis mutandis.


SECTION 8.          Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4 hereof.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as 
delivery of a manually executed counterpart of this Agreement.


SECTION 9.          Headings. Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.


SECTION 10.       Costs and Expenses. The Borrower hereby reconfirms its
obligations pursuant to Section 10.04(a) of the Existing Credit Agreement to pay
and reimburse the Administrative Agent in accordance with the terms thereof.


SECTION 11.         Successors and Assigns. This Agreement shall be binding on
and inure to the benefit of the parties and their heirs, beneficiaries,
successors and permitted assigns.


[Remainder of this page intentionally left blank]


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
OLIN CORPORATION
         


By:
/s/ Teresa M. Vermillion       Name:
Teresa M. Vermillion
      Title:
Vice President and Treasurer
         






 
BLUE CUBE SPINCO LLC
         


By:
/s/ Teresa M. Vermillion       Name:
Teresa M. Vermillion
      Title:
Vice President and Treasurer
         































First Amendment to Credit Agreement
Olin Corporation
Signature Page


--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender
         


By:
 /s/ Nathan R. Rantala
      Name:
Nathan R. Rantala
      Title:
Managing Director

         





























First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A., as a Lender          


By:
 /s/ Jason Payne
      Name:
Jason Payne
      Title:
Vice President

         



























First Amendment to Credit Agreement
Olin Corporation
Signature Page




--------------------------------------------------------------------------------




  JPMORGAN CHASE BANK, N.A., as a Lender          


By:
 /s/ Krys Szremski
      Name:
Krys Szremski
      Title:
Executive Director

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
CITIBANK, N.A., as a Lender
         


By:
 /s/ Millie Schild
      Name:
Millie Schild
      Title:
Vice President

         





























First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING CORPORATION, as a
Lender
         


By:
 /s/ Michael Maguire
      Name:
Michael Maguire
      Title:
Executive Director

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
         


By:
 /s/ Caleb A. Shapkoff
      Name: Caleb A. Shapkoff       Title:
Vice President

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
MUFG BANK, LTD., as a Lender
         


By:
 /s/ Eric Hill
      Name:
Eric Hill
      Title:
Authorized Signatory

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
ING BANK N.V., DUBLIN BRANCH, as a Lender
         


By:
 /s/ Barry Fehily
      Name:
Barry Fehily
      Title:
Managing Director

         







By:
 /s/ Sean Hassett
      Name:
Sean Hassett

      Title:
Director

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
THE TORONTO-DOMINION BANK, as a Lender
         


By:
 /s/ Tabish Anjum
      Name:
Tabish Anjum
      Title:
Senior Analyst, National Accounts

         







By:
 /s/ Cyrus Zahiri
      Name:
Cyrus Zahiri
      Title:
Manager, Commercial Credit National Accounts

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
INTESA SANPAOLO S.P.A. - NEW YORK BRANCH,
as a Lender
         


By:
 /s/ Alessandro Tolgo
      Name:
Alessandro Tolgo

      Title:
Head of Corporate Desk

         







By:
 /s/ William Denton
      Name:
William Denton

      Title:
Global Relationship Manager

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC, as a Lender
         


By:
 /s/ Sydney G. Dennis
      Name:
Sydney G. Dennis

      Title:
Director

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------




 
TRUIST BANK (f/k/a/ BRANCH BANKING AND TRUST COMPANY), as a Lender
         


By:
 /s/ Trevor H. Williams
      Name: Trevor H. Williams       Title:
Vice President

         





























First Amendment to Credit Agreement
Olin Corporation
Signature Page




--------------------------------------------------------------------------------




 
THE NORTHERN TRUST COMPANY, as a Lender
         


By:
 /s/ Wicks Barkhausen
      Name:
Wicks Barkhausen

      Title:
Senior Vice President

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page



--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
         


By:
 /s/ Marty McDonald
      Name:
Marty McDonald

      Title:
Vice President

         































First Amendment to Credit Agreement
Olin Corporation
Signature Page






